DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Isaac T. Slutsky Reg. No. 64,620 on 6/4/2021.
4.	The application has been amended as follows: 

10.	(Currently Amended) A method comprising:
storing, in a memory, a first set of threshold values of network quality metrics for confirming network conditions are adequate for installing software updates of a first priority, the first priority being indicative of a first importance of installation to a vehicle;
storing, in the memory, a second set of threshold values of the network quality metrics for confirming the network conditions are adequate for installing software updates of a second priority, the second priority being indicative of a second importance of installation to the vehicle, the first importance being greater than the second importance, the second set of threshold values requiring better quality network conditions than the first set of threshold values; 
responsive to the vehicle receiving an update request to install a software update as a short message service (SMS) message, identifying a priority of the software update and a network quality metric for a data connection to a base station of a wide-area network;
comparing the network quality metric to the first set of threshold values if the priority of the software update is the first priority;
comparing the network quality metrics to the second set of threshold values if the priority of the software update is the second priority;
responsive to the network quality metric of the data connection exceeding the predefined threshold value corresponding to the priority of the software update, downloading the software update from the wide-area network utilizing the data connection; and 
otherwise, sending an SMS deliver report indicating rejection of the update request.

15.	(Currently Amended) A system comprising:
a memory configured to store
a first set of threshold values of network quality metrics for confirming network conditions are adequate for installing software updates of a first priority, the first priority being indicative of a first importance of installation of a software update to a vehicle,
a second set of threshold values of the network quality metrics for confirming the network conditions are adequate for installing software updates of a second priority, the second priority being indicative of a second importance of the installation of the software update to the vehicle, the first importance being greater than the second importance, the second threshold value requiring better quality network conditions than the first threshold value, and

a processor, programmed to
send an update request to the vehicle, the update request indicating one of the first priority or the second priority as an update priority of the software update indicated for download by the vehicle,
receive an update response indicating rejection of the update request and a location of the vehicle, the rejection being made responsive to a network quality metric of a data connection of the vehicle failing to exceed the threshold value corresponding to the update priority,
update the database to indicate that the vehicle rejected the update request at the location, and
use the database to avoid sending further update requests to the vehicle at the location.

Allowable Subject Matter
5.	Claims 1-6 and 8-20 are allowed.
REASONS FOR ALLOWANCE
6.	The following is an examiner’s statement of reasons for allowance: The prior art of record fail to singly or in combination to render obvious all the limitations of the independent claims. Dickerson et al. (US 20150169311 A1) and Orla (GB2569112A) are the closest prior art to the claimed invention.
Regarding claim 1, Dickerson teaches a vehicle comprising: a processor programmed to utilize a modem to responsive to receipt of an update request indication a software update for download, the 
Orla teaches identify a priority of the software update, compare the network quality metrics to the first set of threshold values if the priority of the software update is the first priority, compare the network quality metrics to the second set of threshold values if the priority of the software update is the second priority.
Dickerson and Orla alone or in combination do not teach, a vehicle comprising: a memory configured to store a first set of threshold values of network quality metrics for confirming network conditions are adequate for installing software updates of a first priority, the first priority being indicative of a first importance of installation to the vehicle, a second set of threshold values of the network quality metrics for confirming the network conditions are adequate for installing software updates of a second priority, the second priority being indicative of a second importance of installation to the vehicle, the first importance being greater than the second importance, the second set of threshold values requiring better quality network conditions than the first set of threshold values of a particular application in combination with all the recited limitations of claim 1.
Regarding claim 10, Dickerson teaches a method comprising: responsive to a vehicle receiving an update request to install a software update, identifying a network quality metric for a data connection to a base station of a wide-area network; and otherwise, sending an SMS deliver report indicating rejection of the update request.
Orla teaches comparing the network quality metric to the first set of threshold values if the priority of the software update is the first priority; comparing the network quality metrics to the second set of threshold values if the priority of the software update is the second priority.
storing, in a memory, a first set of threshold values of network quality metrics for confirming network conditions are adequate for installing software updates of a first priority, the first priority being indicative of a first importance of installation to a vehicle;
storing, in the memory, a second set of threshold values of the network quality metrics for confirming the network conditions are adequate for installing software updates of a second priority, the second priority being indicative of a second importance of installation to the vehicle, the first importance being greater than the second importance, the second set of threshold values requiring better quality network conditions than the first set of threshold values of a particular application in combination with all the recited limitations of claim 10.
Regarding claim 15, Dickerson teaches a system comprising: a memory; and a processor, programmed to send an update request to a vehicle, update the database to indicate that the vehicle rejected the update request at the location, and use the database to avoid sending further update requests to the vehicle at the location.
Orla teaches the update request indicating one of the first priority or the second priority as an update priority of the software update indicated for download by the vehicle, the rejection being made responsive to a network quality metric of a data connection of the vehicle failing to exceed the threshold value corresponding to the update priority.
Dickerson and Orla alone or in combination do not teach a memory configured to store a first set of threshold values of network quality metrics for confirming network conditions are adequate for installing software updates of a first priority, the first priority being indicative of a first importance of installation of a software update to a vehicle, a second set of  threshold values of the network quality metrics for confirming the network conditions are adequate for installing software updates of a second priority, the second priority being indicative of a second importance of the installation of the software .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sano (US 20190073210 A1) discloses A control apparatus according to one aspect of the present disclosure is a control apparatus configured to control download of an update program for an on-vehicle control device that controls a target device installed in a vehicle. The control apparatus includes: an acquisition unit configured to acquire determination information which is at least one of a communication index relating to a congestion situation of a communication line used for the download, and correlation information correlating with the congestion situation; and a processing unit configured to determine, based on the acquired determination information, the timing to execute a download process for the update program.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE M LOUIS-FILS/               Examiner, Art Unit 2641                                                                                                                                                                                         

/CHARLES N APPIAH/               Supervisory Patent Examiner, Art Unit 2641